



COURT OF APPEAL FOR ONTARIO

CITATION: Hoffman v. Subject (Subject Woodwork & Trim),
    2014 ONCA 750

DATE: 20141028

DOCKET: C58122

Juriansz, Rouleau and van Rensburg JJ.A.

BETWEEN

Cora Patricia Hoffman

Plaintiff/Appellant

and

Ryan
    Subject, carrying on business as

Subject Woodwork &
    Trim

Defendant/Respondent

Jarvis K. Postnikoff, for the appellant

Ryan Subject, acting in person

Heard: October 24, 2014

On appeal from the judgment of Justice Dale Parayeski of
    the Superior Court of Justice, dated December 6, 2013, with reasons reported 2013
    ONSC 7476.

APPEAL BOOK ENDORSEMENT

[1]

This appeal is quashed as s. 19(1.2)(a) applies and this court is
    without jurisdiction.


